DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-17 directed to an invention non-elected without traverse.  Accordingly, claims 11-17 have been cancelled.
Claims 1-10 and 18-20 are allowable. The restriction requirement between group I and III , as set forth in the Office action mailed on 3/21/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/31/2022 is partially withdrawn.  Claims , directed to group III no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-17, directed to group II remain withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a two-phase pump loop ("TPPL"), the TPPL configured to cool the primary heat load, the TPPL comprising a subcooler upstream of the primary heat load; a vapor compression system ("VCS") loop configured to transfer heat from the primary fluid in the VCS loop to an ambient environment via a first condenser and to a thermal energy storage ("TES") medium via a first heat exchanger, and wherein a thermal energy storage loop comprises the evaporator, a tank, a three-way valve, a TES medium pump, and the first heat exchanger, wherein the TES medium is disposed in the TES loop (claim 1) and a thermal energy storage ("TES") loop comprising a TES medium disposed in the TES loop, an evaporator, a tank, a three-way valve, a subcooler, a first heat exchanger, and a first condenser, the TES loop configured to cool a secondary heat load, a vapor compression system ("VCS") loop configured to transfer heat from the primary fluid in the VCS loop to an ambient environment via a second condenser and to the TES medium via the first heat exchanger, the first heat exchanger downstream of the second condenser; a two-phase pump loop ("TPPL"), the TPPL configured to cool the primary heat load by transferring heat from the primary fluid to the TES medium via the first condenser and via the subcooler (claim 10).
	Although the closest prior art of record Pallanch (US 4,554,799) teaches a heat transfer system, comprising: a primary fluid flow path configured to deliver a primary fluid disposed in the primary fluid flow path to a primary heat load (64) at a substantially constant temperature, the primary fluid flow path comprising: a two-phase pump loop ("TPPL") (42, 46, 40, 44, 22), the TPPL configured to cool the primary heat load (64); a vapor compression system ("VCS") loop (14, 16, 20, 22, 24, 10) configured to transfer heat from the primary fluid in the VCS loop to an ambient environment via a first condenser (20); an accumulator (22) configured to separate the primary fluid received from the TPPL (via 44) and the VCS (via 20) loop into a vapor-phase primary fluid and a liquid-phase primary fluid, the accumulator in fluid communication with the TPPL and the VCS loop; and an evaporator branch (10 and fluid within 10) comprising the primary fluid (fluid within 10) and an evaporator (10) and in fluid communication with the TPPL downstream of the accumulator (22) and with the VCS loop upstream of a compressor (16), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide a two-phase pump loop ("TPPL"), the TPPL configured to cool the primary heat load, the TPPL comprising a subcooler upstream of the primary heat load; a vapor compression system ("VCS") loop configured to transfer heat from the primary fluid in the VCS loop to an ambient environment via a first condenser and to a thermal energy storage ("TES") medium via a first heat exchanger, and wherein a thermal energy storage loop comprises the evaporator, a tank, a three-way valve, a TES medium pump, and the first heat exchanger, wherein the TES medium is disposed in the TES loop (claim 1), and a thermal energy storage ("TES") loop comprising a TES medium disposed in the TES loop, an evaporator, a tank, a three-way valve, a subcooler, a first heat exchanger, and a first condenser, the TES loop configured to cool a secondary heat load, a vapor compression system ("VCS") loop configured to transfer heat from the primary fluid in the VCS loop to an ambient environment via a second condenser and to the TES medium via the first heat exchanger, the first heat exchanger downstream of the second condenser; a two-phase pump loop ("TPPL"), the TPPL configured to cool the primary heat load by transferring heat from the primary fluid to the TES medium via the first condenser and via the subcooler (claim 10), in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shi et al. (US 2017/0167767) teaches a cooling system with a vapor compression loop, a pump loop and an accumulator.
Derosier (US 2016/0178243) teaches a cooling system including a vapor compressor loop, a pump loop, and an accumulator.
Tamura et al. (US 2014/0047862) teaches a refrigeration system including a vapor compression loop, a pump loop, and an accumulator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763